Order issued: October /~ ,2012




                                               In The




                                       No. 05-12-01284-CV


                               IN THE INTEREST OF N.T., A CHILD

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-11-00657-Z

                                             ORDER
       We GRANT the October 15, 2012 second motion for an extension of time to file the reporter’s

record filed by Glenda Johnson, Official Court Reporter for the 256th Judicial District Court of Dallas

County, Texas. Ms. Johnson shall file the reporter’s record on or before October 25, 2012. We caution

Ms. Johnson that no further extension of time will be granted in this accelerated appeal absent

extraordinary c~rcumstances.

       Before the Court is also appellant’s October 15, 2012 motion for an extension of time to file a

brief. We DENY appellant’s motion as premature. Appellant’s brief will be due twenty days after the

reporter’s record is filed. See TEX. R. App. P. 38.6(a)(2).